Citation Nr: 0930775	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, variously diagnosed as pes planus, hallux valgus, 
and equinus deformity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran had service in the U.S. Army Reserves from 
February to June 1989 and from June to September 2002, and 
active duty from January to June 1991 and from October 2002 
to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was previously before the Board in October 2007 and 
June 2008.

In October 2007 the case was remanded to comply with the 
Veteran's request for a Board hearing in conjunction with 
this case.  The record reflects that such a hearing was 
scheduled for January 2008, but that the Veteran failed to 
report for this hearing.  As such, her hearing request is 
deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d), 20.704(d).  Moreover, a May 2008 statement from 
the Veteran's accredited representative indicated that she 
wanted her appeal to proceed based upon the evidence of 
record.

In June 2008, the Board remanded the case for additional 
evidentiary development, to include a VA examination to 
address the etiology of the Veteran's bilateral foot 
disorder.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the Veteran had 
also perfected an appeal on the issue of entitlement to 
service connection for a right shoulder disorder, and this 
issue was included as part of the June 2008 remand.  However, 
service connection was established for degenerative arthritis 
of the right shoulder by a June 2009 rating decision.  In 
view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's current bilateral foot 
disorder was incurred in or aggravated by her military 
service.


CONCLUSION OF LAW

A chronic bilateral foot disorder was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice regarding her current appellate 
claim via a letter dated in December 2003, which is clearly 
prior to the April 2004 rating decision that is the subject 
of this appeal.  She was also sent additional notification 
via a September 2008 letter, followed by readjudication of 
the bilateral foot claim via a June 2009 Supplemental 
Statement of the Case which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA notification letters 
informed the Veteran of what information and evidence she 
must submit to support her claim, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in her possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the September 2008 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate her bilateral foot claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The Veteran has had the opportunity 
to present evidence and argument in support of her claim, and 
nothing reflects she has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, she failed to report for the 
Board hearing scheduled in conjunction with this case, and, 
thus, her hearing request is deemed withdrawn.  Moreover, she 
was accorded a VA examination regarding this case in March 
2009 which included an opinion regarding the etiology of her 
current bilateral foot disorder based upon the examination 
findings and accurate understanding of her medical history 
based upon a review of the VA claims folder.  Further, the 
Veteran has not demonstrated any prejudice caused by any 
deficiency in this examination.  Accordingly, the Board finds 
that the March 2009 examination is sufficient for resolution 
of this appeal.  Consequently, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

As pertinent to the present case, active service includes any 
period of active duty for training (ACDUTRA) during which the 
individual was disabled from a disease or an injury incurred 
in the line of duty, or a period of inactive duty training 
during which the veteran was disabled from an injury incurred 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves 
includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In regard to the bilateral foot claim, the service treatment 
records dated in July 1992 note complaints of pain in both 
feet because of deviation of a metatarsal bone in the big toe 
bilaterally for a long time.  Thereafter, records indicate 
the Veteran sustained an injury to the left foot in October 
2002, and subsequent records show she complained of worsening 
of the foot since that injury.

The Board also notes that there is no dispute the Veteran has 
a current bilateral foot disorder.  As indicated above, it 
has been variously diagnosed as pes planus, hallux valgus, 
and equinus deformity.  The March 2009 VA examination 
included diagnoses of pes planus, bilaterally; status-post 
bunionectomy, right foot; and small bunion, left foot.

Despite the foregoing, the Board finds no competent medical 
opinion is of record which supports a finding that any 
current bilateral foot disorder was incurred in or aggravated 
by her military service, to include the Reserves.  Rather, 
the March 2009 VA examination contains an opinion against 
such a finding.  Specifically, the examiner opined that it 
was not likely that the bilateral foot disabilities were 
incurred or aggravated by the Veteran's military service.  
The examiner further stated that the changes in the Veteran's 
feet were developmental, and not connected with her military 
service and not aggravated by it.

In short, the March 2009 VA examination contains a competent 
medical opinion against a grant of service connection for the 
Veteran's bilateral foot disorder that is supported by the 
stated rationale.  As this opinion was based upon an 
examination of the Veteran and review of her medical history 
as documented by the VA claims folder, the Board finds that 
it is supported by an adequate foundation.  Moreover, no 
competent medical opinion is of record which refutes the 
conclusions of the March 2009 VA examiner.  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran's current bilateral foot disorder 
was incurred in or aggravated by her military service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a bilateral foot 
disorder, variously diagnosed as pes planus, hallux valgus, 
and equinus deformity, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


